DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

Allowable Subject Matter
Claims 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 13, prior art of record fails to teach the following claim limitations of “wherein when the apparatus is operated in a touch sensing mode, the controller IC supplies the driving signal to all of the TX lines of the second group and only a portion of the TX lines of the first group that are not all of the TX lines of the first group, and then the controller IC senses touch input based on a change in charges received from all of the RX lines of the second group and only a portion of the RX lines of the first group that are not all of the RX lines of the first group, thereby recognizing a touch position on the touchpad; wherein a density arrangement pattern and a pitch of the portion of the TX lines of the first group are identical to a density arrangement pattern and a pitch of the TX lines of the second group, said portion of the TX lines of the first group being that used when the apparatus is operated in the touch sensing mode”; in combination with all other claim limitations. Regarding claim 19, prior art of record fails to teach the following claim limitations of “supplying the driving signal to all of the TX lines of the second group and only a first portion of the TX lines of the first group that are not all of the TX lines of the first group in a touch sensing mode, and then sensing touch input based on a change in charges received from all of the RX lines of the second group and only a portion of the RX lines of the first group that are not all of the RX lines of the first group, thereby recognizing a touch position on the touchpad; …wherein a density arrangement pattern and a pitch of the portion of the TX lines of the first group are identical to a density arrangement pattern and a pitch of the TX lines of the second group, said portion of the TX lines of the first group being that used when the apparatus is operated in the touch sensing mode”; in combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623